Order entered October 27, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01286-CV

                       IN RE KENNETH LEO BUHOLTZ, Relator

                Original Proceeding from the 219th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 219-51173-2010

                                        ORDER
       Based on the Court’s order of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE